Case 1:19-cv-00340-JJM-PAS Document 88 Filed 03/29/21 Page 1 of 8 PagelD #: 830

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

STEVEN J, PALANGE,
for himself and as a parent of KP
PLAINTIFF C.A NO.1:19-cv-00340-JIM-PAS

Michael Forte, Margarita Palange, Sandra Lanni, Richard E. Updegrove Jr.,
Tanya Gravel, Lois Iannone, Ronald Pagliarini, Peter Neronha, Jean
Maggiacomo, Courtney E. Hawkins, Tyler Technologies(TT), TT President and
CEO Lynn Moore, TT President Courts and Justice Division Rusty Smith,
Associate Director of Child Support Services Sharon Santilli, Deputy Director,
External Affairs Yvette Mendez, Paul Suttel Chief Justice Rhode Island
Supreme Court, Carol Malaga Family Court Stenographer.

DEFENDANTS.

I _ Is

 

1. Steven Palange, the plaintiff in the above-captioned matter, and legal guardian, next of
kin, custodial parent of minor child K. P. hereby moves this court to deny #58 Motion
to Dismiss for Lack of Jurisdiction filed by Richard Updegrove, #59 Motion to

Dismiss Amended Complaint file by Michael B. Forte, Courtney Hawkins, Sandra

 
Case 1:19-cv-00340-JJM-PAS Document 88 Filed 03/29/21 Page 2 of 8 PagelD #: 831

Lanni, Peter Neronha, Ronald Pagliarini, and #62 Motion to Dismiss Plaintiff's
Verified Complaint filed by Lois Iannone.

2. Federal and State Laws, Civil Rules of Court Procedure and common decency forbids
or restrains this Court from dismissing any claim brought by, behalf, and or concerning
the rights and well-being of minor child K.P. She and her best intcrest are not
represented by counsel. Rule 17 C) (2) mandates this Court, “must” protect a minor
or incompetent person who is unrepresented in this action. All defendants,
especially lannone indisputably, specifically and self admittedly have acted against the
best interest of minor child K.P.

3. Each and every Motion to Dismiss Docket #s 58,59, and 62 are submitted in violation
of Rules | and 11 violating the duties to a fair, honest, speedy, just, and inexpensive
resolution to every case pending before the Court.

4. Richard Updegrove purports to this Court that this action concerns Constitutional
violations and other harms inflicted and caused upon me and K.P.. “in the course and
wake of his divorce from his wife “Margarita” By all of the defendants.

5. The truth of the matter reveals that throughout the course of the divorcee there was no
conflict, claims of misconduct made by me against Margarita, her attorney, the Rhode
Island Family Court Judge who presided over the divorce. The actual divorce was
peaceful and mutually and jointly crafied, understood, consented to, amicable, and
agreed to. It became a final judgment of Divorce on December 18, 2013, without

conflict or challenge, and is memorialized as such and protected under the rules of the

finality of judgments.

 
Case 1:19-cv-00340-JJM-PAS Document 88 Filed 03/29/21 Page 3 of 8 PagelD #: 832

6. Itis undisputed that no person, any party has filed any pleading to reopen, vacate,
appeal, or modify the judgment of the Rhode Island Family Court. The Family
Court’s record is void of any attempt to move the court or to notify all parties of any
intended disturbance to the Final Judgment.

7. The defendants assert that I, and silently, K.P, are sore losers of a Family Court
decision. I contend a fair hearing will reveal that we are the true winners in the family
court and simply just want that which we truly own and is just. Furthcr, it reveals that
the family court and the defendants are administered and practiced dishonestly,
corruptly, and without jurisdiction since at least May 09, 2018, ongoingly till present.
As such, the defendants’ conduct and practices make it completely impossible to
exercise or enforce our rights, lives, family integrity, and property. The ongoing
unlawful policies, agreements, and secretive command influence of judgments and
decisions of the defendants are injurious to K.P, me, and the integrity and
administration of justice in Rhode Island.

8. Itis undisputed that K.P has been kidnapped, restrained, imprisoned from me, and
removed all the way across the country to the State of California without a trial, an
honest court, an honest appeals court, and without honest legal services.

9. Itis undisputed that gender discrimination greed, power, revenge, obstructions of
justice, and ill-gotten financial gains are the motive of the defendants for kidnapping
K.P. Corruptly the defendants unlawfully stole minor child K.P from me and then
imposed and collected from me a substantial unlawful financial debt and

near-complete deprivation of my daughter and our relationship indefinitely without

 
Case 1:19-cv-00340-JJM-PAS Document 88 Filed 03/29/21 Page 4 of 8 PagelD #: 833

review or jurisdiction. Unlawful “child support” the defendant's intentional unlawful
conduct and public and private monies generated in the administration and practices of
the child support industry is stealing and depriving us of irreplaceable time and
relationship together as a family, father, and daughter and her home with her dad. The
practice is against the Constitution, provides a financial incentive to create
noncustodial families, is injurious, and against the best interest of children and adult
familics. It is a practice and industry that routinely defrauds the courts and calls for
the widespread practice of dishonest court, government, administrative and legal
services. This case clearly demonstrates that the family and appeals courts in Rhode
Island are operated as a private Racketeer Influenced Corrupt Organization by the

defendants.

10, Any family court documents presented to this or any other court by the defendants

11.

after the final judgment of December 2013 are void and should not be regarded as true
by this Court or any other court.

The defendants claim the Rooker-Feldman doctrine prevents this Court from hearing
claims seeking declarations that the defendants are engaging in a host of ongoing
unconstitutional, discriminatory dishonest, and unlawful conduct routinely engaged in
by the defendants. They claim that the courts of Rhode Island are fair, honest, and
available to me and K.P, The evidence of this case proves that neither K.P nor | have
any prospect of having any sort of access to any Rhode Island Court, trial, declaratory

judgments, or any ability to access justice and self-defense.

 
Case 1:19-cv-00340-JJM-PAS Document 88 Filed 03/29/21 Page 5 of 8 PagelD #: 834

12. Our grievances, injuries, and deprivations are the collective actions of all of the

13.

defendants that participate and operate as one corrupt organization or a corruptly
influenced institution.

The evidence reveals that judgments currently created in family cases are actually
orders from administrative and executive commands and influences and not true
judgments of an open and true court. Paragraph thirteen of my, our Amended
Complaint Doc. 19 pleads that no record, no notice, no hearing...Essentially not a true
court, but an actual pre-arranged corrupt organization kidnapped K.P. and are currently
and ongoingly continuing to alienate K.P. and me from each other and obstructing our

access to honest and impartial courts.

14. This Court must not believe that whatever event happened on May 09, 2018, a true

15.

court as the laws define courts acted against K.P and me. The event was not a proper
or legal court with jurisdiction to spark a continuing chain of crucl and inhumane
deprivations of Constitutional rights that is still present and probably prospectively
continuing and ongoing. The evidence will reveal that no proper forum, trial,
evidentiary hearing ever occurred then or ever to disturb the true Final Judgment of
Divorce from a true Rhode Island Family Court of December 18, 2013, nor to deprive
K.P. and me of the rights and benefits from the Final Judgment.

The evidence shows that the defendants routinely and unconstitutionally prosecute,
repeat, threaten and extort from my money where the defendants know they cannot do
that legally without resulting in fraud and corruption within the practice of law in the

appeals and family courts in Rhode Island. The Younger doctrine gives an exception to

 
Case 1:19-cv-00340-JJM-PAS Document 88 Filed 03/29/21 Page 6 of 8 PagelD #: 835

16.

Aes

18.

19.

abstention in matters such as in my case. Since at least May 9th, 2018, and continuing
till present I have been prosecuted and deprived of my property and daughter and legal
nights without a trial. They are similar, frivolous, unconstitutional, vexatious acts to
Suppress and deprive me and my daughter of our rights. The defendants repeat this
conduct knowing they cannot win in an honest court and so indefinitely deprive us of a
trial and honest legal representation for K.P and myself.

We as human beings are reasonable and the truth is usually apparent if one looks. In
this case, the wolf is lying in Granny’s bed wearing Granny’s clothes, pretending to be
Granny. The wolf is the defendant's predatorily pretending to be an honest public
institution that cruelly kidnapped my daughter for greed, money, control, and power.
This is an ongoing case of an unlawful continuing course of conduct and the facts
known in this case never stop revealing themselves. The complaint should be allowed
to be further amended so as to provide a more complete, specific, and particular,
sharper operative complaint to the defendants and the Court. A broader picture and
map of the terrain of this case.

This Motion attaches and incorporates Document’s 64 Motion’s Attachment |
Amended Complaint and Attachment 2 evidentiary documents.

I, we respectfully pray that this Court denies the pending Motions to Dismiss, allows
for one final amended complaint adding new claims for declaratory relief, defendants,

material facts, and supporting evidence.

 
Case 1:19-cv-00340-JJM-PAS Document 88 Filed 03/29/21 Page 7 of 8 PagelD #: 836

Respectfully submitted,

Hee

Steven J. Palange
By himself Pro Se,

10 Grandeville Ct., #934

Wakefield, RI 02879

P/C (401) 225-0650 F: 401-295-2242
E: steven_palange@tlic.com

PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY OF ALL
ISSUES SO TRIABLE.

CERTIFICATION OF SERVICE

I hereby certify that on Money, March 30th, I emailed a copy of this document
to Attorney jisulliv: ;
all attorneys listed.

Steven J.

 

i : ERVI

 
Case 1:19-cv-00340-JJM-PAS Document 88 Filed 03/29/21 Page 8 of 8 PagelD #: 837

I hereby certify that on Monday, March 30th I served a true and accurate copy of

the foregoing document on the following parties or their counsel of record by

email.

I hereby certify that on Monday, March 30th, I emailed the foregoing document

to the United States District Court for the District of Rhode Island.

Stephen M. Prignano, Esq.
MCINTYRE TATE LLP

50 Park Row West, Suite 109
Providence, RI 02903

smp@mtlesq.com

Matthew Thomas Oliverio, Esq.
OLIVERIO & MARCACCIO LLP
55 Dorrance St, Ste 400 Providence,
RI 02903 mto@om-rilaw.com

Mark T. Nugent, Esq. MORRISON
MAHONEY LLP 10 Weybosset St,
Ste 900 Providence, RI 02903
mnugent@morrisonmahoney.com

John H. Ruginski, Jr., Esq. 127
Dorrance Street, 5th Floor
Providence, RI 02903
ESQ129@hotmail.com

Adam J. Sholes, Esq. R.I.
Department of Public Safety 311
Danielson Pike Scituate, RI 02857
adam.sholes@risp.gov

Ian P. Anderson Rhode Island
Department of Corrections Office of
Legal Counsel 40 Howard Ave
Cranston, RI 02920
ian.anderson@doc.ri.gov

Tamera N. Rocha, Esq. Rhode Island
Supreme Court 250 Benefit St.
Providence, RI 02920 Email:
trocha@courts.ri.gov

Justin J. Sullivan

Department of the Attorney General
State of Rhode Island

150 South Main Street

Providence, RI 02903
401-274-4400

Email: jjsullivan@riag.ri.gov

 
